Citation Nr: 0525834	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-09 503	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to August 3, 2002.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant had active service in the United States Marine 
Corps from April 1966 to June 1967.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2003 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that 
granted a total disability rating based on individual 
unemployability (TDIU) and assigned an effective date of 
August 3, 2002.


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO granted benefits 
under 38 U.S.C.A. § 1151 for the appellant's tardive 
dyskinesia; a 30 percent evaluation was assigned effective 
from January 23, 1992.

2.  The appellant was notified of that rating decision in May 
2000; he did not appeal.

3.  On August 3, 2002, the RO received a VA Form 21-4138 from 
the appellant in which he asked for an increased evaluation 
for his tardive dyskinesia.

4.  In a March 2003 rating decision, the RO evaluated the 
appellant's tardive dyskinesia disability as 60 percent 
disabling, effective from August 3, 2002.

5.  The appellant submitted a claim for increased 
compensation based on individual unemployability on a VA Form 
21-8940 in May 2003.

6.  In a July 2003 rating decision, the RO granted a total 
rating based on individual unemployability, effective from 
August 3, 2002.

7.  The record does not contain evidence of an earlier claim 
for increase.

8.  The record does not contain medical evidence showing that 
the veteran experienced unemployability due to tardive 
dyskinesia prior to August 3, 2002.


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than 
August 3, 2002, for the assignment of a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.340, 3.341, 3.400, 
4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that the award of TDIU should go back 
to 1983.  He has stated that he has been unable to work since 
September 4, 1984, when he lost his job with the city of 
Minneapolis.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  Thus, if it is factually 
ascertainable that the disability increased within one year 
preceding the date of a claim for increase, the effective 
date of increased compensation will be the date the 
disability increased within that year.  If the evidence shows 
that the disability increased after the claim for increase is 
filed, the effective date of increased compensation will be 
the date after the claim was filed on which the increase in 
disability is shown.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

As the RO assigned an effective date of August 3, 2002 for 
the TDIU evaluation, the initial inquiry concerns whether 
there was a claim for increased rating filed before the 
current effective date of the TDIU evaluation in August 2002.  
In Servello v. Derwinski, 3 Vet. App. 196 (1992), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the issue of entitlement to an earlier effective date in a 
TDIU claim and pointed out that the applicable statutory and 
regulatory provisions, properly construed, require that the 
Board look to all communications in the file that may be 
interpreted as applications for claims, formal and informal, 
for increased benefits.  38 U.S.C.A. § 5110(b)(2); see 
38 C.F.R. §§ 3.400(o)(2), 3.155(a) (1999).  In addition, the 
veteran is not required to mention "unemployability."  See 
Gleicher v. Derwinski, 2 Vet. App. 26 (1991) (reversing Board 
decision denying TDIU benefits where appellant had requested 
an increase in the assigned 70 percent disability rating to 
100 percent but did not request specifically TDIU); Snow v. 
Derwinski, 1 Vet. App. 417 (1991) (remanding matter to Board 
for consideration of TDIU claim where appellant had not 
raised it explicitly).

The Board will therefore review the history of the 
appellant's claim.  On January 23, 1992, the RO received the 
appellant's VA Form 21-4138 in which he stated he wanted 
compensation for tardive dyskinesia; he alleged that this 
condition was the result of VA treatment.  These benefits 
were denied in a January 1995 rating decision and the veteran 
appealed.  The Board remanded the case in July 1998, for 
additional development.  In a May 2000 rating decision, the 
RO granted benefits under 38 U.S.C.A. § 1151 for the 
appellant's tardive dyskinesia and a 30 percent evaluation 
was assigned effective from January 1992.  The appellant was 
notified of that rating decision in May 2000.  However, he 
did not appeal any aspect of the May 2000 rating decision 
within one year of the notice letter.  Therefore, the May 
2000 rating decision is final.  38 C.F.R. § 3.104.  
Consequently, neither it nor any claim that precipitated it 
may be used as a basis for the assignment of an earlier 
effective date for the TDIU rating.

In October 2000, the appellant submitted a claim for benefits 
under 38 U.S.C.A. § 1151 for his left leg; there was no 
mention of his tardive dyskinesia disability.  On August 3, 
2002, the RO received a VA Form 21-4138 from the appellant in 
which he asked for an increased evaluation for his tardive 
dyskinesia.  In a March 2003 rating decision, the RO 
evaluated the appellant's tardive dyskinesia disability as 60 
percent disabling, effective from August 3, 2002.  The 
appellant subsequently submitted a claim for increased 
compensation based on individual unemployability on a VA Form 
21-8940 in May 2003.  In a July 2003 rating decision, the RO 
granted a total rating based on individual unemployability, 
effective from August 3, 2002.

Total disability ratings for compensation based on individual 
unemployability (TDIU) may be assigned only where the 
schedular rating is less than total.  38 C.F.R. § 4.16(a).  
The Court has held that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase 
in disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of a case:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2).

Applying the provisions of 38 C.F.R. § 3.400(o)(2) and in 
view of the evidence of record, the Board finds that the 
appellant's August 3, 2002 request for an increased 
evaluation, submitted on a VA Form 21-4138, is an informal 
claim of entitlement to a total rating based on individual 
unemployability.  The appellant subsequently filed a VA Form 
21-8940, Application for Increased Compensation based on 
Unemployability, on May 6, 2003.  Under the regulations, that 
application is deemed to be filed as of the date of receipt 
of the informal claim on August 3, 2002.  This was the date 
used by the RO as the effective date for the grant of TDIU.  
There is no indication in the record that a report of 
examination or treatment would constitute a claim for 
increase following the May 2000 denial.  

Clearly, an evaluation in excess of 30 percent for the 
appellant's tardive dyskinesia was disallowed in the May 2000 
rating decision.  As noted above, since the appellant had 
never appealed the rating decision of May 2000, and, under 
the regulations cited above, the effective date can be no 
earlier than August 3, 2001, one year before the date of 
claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Furthermore, the first medical evidence of record that 
indicates the appellant's tardive dyskinesia disability had 
increased in severity is found in the report from the 
December 12, 2002 VA neurological examination.  The examiner 
noted that the appellant's tardive dyskinesia was clearly 
worse than it had been in 1999.  This medical report is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred.

After review of the evidence of record, the Board finds no 
evidence of an earlier informal claim for a TDIU rating since 
the prior final denial, even when considering treatment notes 
or examination reports as representing possible informal 
claims.  Additionally, the evidence of record does not 
contain any medical evidence dated before August 3, 2002, 
indicating that the appellant would be entitled to a TDIU 
rating.  The medical evidence added to the record during that 
time relates to the appellant's left lower leg or to 
diagnoses of schizophrenia, Tourette's syndrome and a 
personality disorder.  An August 2001 report of contact (VA 
Form 119) indicates that the appellant was concerned about 
his claims for pension and for his left lower leg.  The next 
written communication from the appellant was his August 2002 
claim for increase.  Therefore, there are no pending claims 
relating to TDIU prior to August 3, 2002.  Thus, the Board 
finds that the record does not contain any communication that 
may reasonably be construed as an informal claim prior to 
August 2002 and after the prior final denial in 2000.  
38 C.F.R. § 3.157.  

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  The VA Form 21-8940 constituted a formal 
claim for TDIU, while the increased rating claim submitted in 
August 2002 constituted an informal claim for TDIU.  The 
December 2002 VA examination report represents the date an 
increase in severity was shown.  Therefore, it is clear, in 
considering whether an effective date earlier than August 3, 
2002 could be assigned, that the later of the two dates, the 
date of receipt of the claim or the date entitlement arose, 
is to be used for the effective date and not the earlier.  

The Board notes that there is no medical evidence of record 
demonstrating that the appellant was medically determined to 
be unemployable due to his tardive dyskinesia, prior to 
August 3, 2002.  Lacking evidence that there was any change 
in the level of tardive dyskinesia disability between the 
final May 2000 rating action and the December 2002 VA medical 
examination, the Board cannot assign an effective date 
earlier than the date of claim--August 3, 2002.  As discussed 
in Harper, the effective date of increase also depends upon 
when the increase in disability occurred.  If the increase in 
disability occurred after the date of claim, the effective 
date of the increased award cannot be earlier than the date 
of the increase in disability.  The Board finds that it was 
not factually ascertainable the appellant's tardive 
dyskinesia disability had worsened prior to August 3, 2002.

In summary, the appellant has been provided the most generous 
effective date for his TDIU rating, the date his claim was 
received rather than the date of the December 2002 
examination.  Therefore, because the RO assigned an effective 
date of August 3, 2002, based on the date of the claim rather 
than the date the increase was factually ascertained, the 
Board concludes that the appellant is not entitled to an 
effective date prior to August 3, 2002, for the grant of 
TDIU.

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  The VCAA describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his earlier effective date claim in 
the July 2003 rating decision and in the January 2004 
Statement of the Case.  Moreover, VCAA notice as to the 
underlying increased rating claim was provided in November 
2002.  Therefore, VCAA notice as to the downstream issue of 
entitlement to an earlier effective date is not required.  
See VAOPGCPREC 8-2003.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded a VA 
medical examination.  Private medical evidence was obtained 
with the assistance of the appellant and associated with the 
claims file.  The appellant did not provide any information 
to VA concerning treatment records that he wanted the RO to 
obtain for him.  The appellant has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

In July 2004, the appellant was informed that he could submit 
additional evidence; no more evidence was thereafter 
submitted.  The appellant was given more than one year in 
which to submit evidence.  Therefore, the Board finds that VA 
has fulfilled its duties under the VCAA and all applicable 
law, regulations and VA procedural guidance.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107 (West 2002).


ORDER

Entitlement to an effective date earlier than August 3, 2002, 
for the assignment of a total rating based on individual 
unemployability is denied.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


